DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/13/2022.  The arguments set forth are addressed herein below.  Claims 7-18 and 25 remain pending, no Claims have been newly added, and Claims 22 and 23 have been canceled.  Currently, Claims 7, 12-14, and 18 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-18 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims an apparatus (i.e., a machine) in claims 7-18 and 25.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[v]arious embodiments may include offering wagering opportunities, receiving wager requests, balancing risk, determining wager requests to accepted based on risk, forming wagers based on wager request, and/or performing other actions by one or more apparatus” (abstract).  More particularly, representative claim 7 recites the following (with emphasis):
7.  An apparatus comprising:
A network interface;
A memory
At least one processor to:
Transmit, via the network interface, a graphical user interface to a plurality of remote devices, the graphical user interface rendering a plurality of future wagering opportunities, each future wagering opportunity being defined by particular odds for each of at least two outcomes of an event, in which the particular odds are held constant for a limited amount of time;
Receive, via the network interface from a first remote device, a request for a first wager for a given future wagering opportunity defined by the particular odds;
Receive, via the network interface from a second remote device, request for a second wager for the given future wagering opportunity defined by the particular odds;
Insert data indicative of the first wager and the second wager in a queue data structure in the memory;
In response to determining that the given future wagering opportunity is a current wagering opportunity, remove the first and the second wager from the queue data structure;
Receive, via the network interface, information comprising a first outcome of the at least two outcomes during the limited amount of time;
Receive, via the network interface, further information comprising a second outcome of the at least two outcomes during the limited amount of time;
Approve a first portion of the request for the first wager and a second portion of the request for the second wager based on a cumulative risk of accepting both the first portion and the second portion;
Offset a first risk associated with entering into the first wager on the first outcome with a second risk associated with entering into the second wager on the second outcome to identify the cumulative risk, wherein identifying the cumulative risk comprises;
Estimating a probability that the first outcome and the second outcome both occur;
Discounting the second portion of the second wager by the probability that the first outcome and the second outcome both occur; and
Offsetting the first risk based on the discounted second portion of the second wager;
Receive, via the network interface, a third wager on the current wagering opportunity from a third remote device, the third wager being for a third outcome mutually exclusive to the first outcome;
Determine a portion of the third wager for a third outcome to accept based on the cumulative risk;
When the first outcome has occurred, paying a first party associated with the first remote device; 
When the second outcome has occurred, paying a second party associated with the second remote device; and 
When the third outcome has occurred, paying a third party associated with the third remote device.
The underlined portions of claim 7 generally encompass the abstract idea. Dependent claims 8-18 and 25 further define the abstract idea by introducing further rules for receiving wagers, balancing risk, and/or insignificant extra-solution activity for receiving wagers.  The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., fundamental economic principles or practices, including hedging, insurance, and/or mitigating risk); and/or
a mental process (e.g., concepts performed in the human mind, including observation, evaluation, judgment, and/or opinion).
The claimed abstract idea reproduced above is effectively a process of rules/steps for approving a portion of a wager, such that, a risk is offset associated with a plurality of wagers on multiple outcomes.  The limitations about receiving, inserting, approving, offsetting, discounting, and determining are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “a network interface,” “a memory,” “a processor,” and “a graphical user interface,” nothing in the claim elements precludes the steps from being a method of organizing human activity and/or a mental process.  A person or persons placing bets with a sportsbook is akin to fundamental economic practices and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic practices and/or a mental process but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a network interface, a memory, a processor, and a graphical user interface to perform rules/steps for approving a portion of a wager, such that, a risk is offset associated with a plurality of wagers on multiple outcomes. The components in these steps are recited at a high-level of generality (e.g., as a generic processor, display, and a keyboard/button/mouse can perform the generic computer functions of receiving, storing, updating, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 7 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a network interface, a memory, a processor, and a graphical user interface.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, a network interface, a memory, a processor, and a graphical user interface can relate to components having features that are generic, conventional, and well-known in the art of computing devices that represent extra-solution activity.  
For example, Kelly et al. (2009/0228906 A1) discloses computer devices for integrating multimedia content wherein an operating system layer 341 may include Mac OS X, Linux, Windows, or any number of proprietary operating systems, conventional operating systems control and schedule computer processes for execution, perform memory management, provide file system, networking, and I/O services, and provide a user interface, such as a graphical user interface (GUI), among other things (See Para. 35 of Kelly).
Additionally, Callahan et al. (6396473 B1) discloses computer devices for use with graphics processing and freeing up memory wherein often memory allocation is dynamic and is handled by a dedicated memory-management unit (MMU) whereby memory is treated as a pooled resource to be allocated to various memory users on a first-come, first-served basis, such memory management techniques as queues and stacks and pointers are well known to those of skill in the pertinent arts (See Col. 6 Line 52 to Col. 7 Line 8 of Callahan).
Furthermore, Applicant makes it clear that the method and system can be implemented on generic computers. 
[0233] Some embodiments may include a user device (e.g., computing device 1201). Such a device may include a kiosk, mobile device, touch pad, computer, cell phone, and so on as desired. Such a device may be operable to transmit information, receive input, display information, provide interfaces, receive transmissions, and so on.

[0069] A "processor" means one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, or like devices or any combination thereof, regardless of the architecture (e.g., chip-level multiprocessing/multi-core, RISC, CISC, Microprocessor without Interlocked Pipeline Stages, pipelining configuration, simultaneous multithreading).

[0070] Thus a description of a process is likewise a description of an apparatus for performing the process. The apparatus that performs the process can include, e.g., a processor and those input devices and output devices that are appropriate to perform the process.

[0071] Further, programs that implement such methods (as well as other types of data) may be stored and transmitted using a variety of media (e.g., computer readable media) in a number of manners. In some embodiments, hard-wired circuitry or custom hardware may be used in place of, or in combination with, some or all of the software instructions that can implement the processes of various embodiments. Thus, various combinations of hardware and software may be used instead of software only.

Additionally, Applicant specification makes it clear that any suitable network can be used for communication, including the Internet.  
[0078] Various embodiments can be configured to work in a network environment including a computer that is in communication (e.g., via a communications network) with one or more devices. The computer may communicate with the devices directly or indirectly, via any wired or wireless medium (e.g. the Internet, LAN, WAN or Ethernet, Token Ring, a telephone line, a cable line, a radio channel, an optical communications line, commercial on-line service providers, bulletin board systems, a satellite communications link, a combination of any of the above). Each of the devices may themselves comprise computers or other computing devices, such as those based on the Intel.RTM. Pentium.RTM. or Centrino.TM. processor, that are adapted to communicate with the computer. Any number and type of devices may be in communication with the computer.

As such, a network interface, a memory, a processor, and a graphical user interface, for approving a portion of a wager, such that, a risk is offset associated with a plurality of wagers on multiple outcomes, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Applicant’s Paragraphs cited above and Claim 7).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for receiving wagers and balancing risk (Claims 8-18), and/or insignificant extra-solution activity for the use of an interface for receiving wagers (Claim 25).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network interface, a memory, a processor, and a graphical user interface to perform the wagering and risk balancing steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Response to Arguments
Applicant's arguments filed 05/13/2021, regarding the 101 rejection of claims 7-18, 22, 23, and 25, have been fully considered but they are not persuasive.
Regarding the 35 USC § 101, applicant argues, “Specifically, MPEP 2106.05(a) states that “[i]n determining patent eligibility, examiners should consider whether the claims ‘purport[s] to improve the functioning of the computer itself.’” The claimed invention is such an improvement on the functioning of the computer itself. In particular, the claimed invention allows the computer to faster determine the amount of risk, and an acceptable amount of a wager.
Specifically, the claim 7 allows calculation of a risk based on two non-mutually exclusive wagers, referred to as a “cumulative risk’, by “estimating a probability that the first outcome and the second outcome both occur; discounting the second portion of the second wager by the probability that the first outcome and the second outcome both occur; offsetting the first risk based on the discounted second portion of the second wager...”
When “a third wager” is received “for a third outcome mutually exclusive to the first outcome” the “portion of the third wager” that is accepted is “based on the cumulative risk...” Applicants note that the amount of the third wager to accept is based, least in part, on a wager on a non-mutually outcome. The invention allows for on-the-fly calculation of risk and acceptable portions of wagers, without requiring separation of wagers that are non-mutually exclusive from wagers that are mutually exclusive. The foregoing allows the computer to faster calculate risk and the portion of the third wager to accept.
Accordingly, the claimed invention is an improvement in technology, and does not merely invoke computers as a tool for performing an abstract idea. Therefore, under the 2019 PEG and MPEP 2106.05(a), the claimed invention “reflect[s] an improvement to [a] technical field” and thus integrates the alleged judicial exception into a practical application.” (emphasis added)
Examiner respectfully disagrees.
Applicant’s newly amended claims and the arguments presented above do not claim nor convincingly argue how a computer, having the ability to determine risk, is improved.  Applicant proclaims, “the claimed invention allows the computer to faster determine the amount of risk…” and “[t]he foregoing allows the computer to faster calculate risk…”  Faster than what?  A human?  That’s what calculators and computers do.  This argument does not pertain to an improvement to the computer itself.  For instance, an example that the courts have indicated may not be sufficient to show an improvement in computer-functionality, include, ii. accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).  (See MPEP 2106.05(a) I.)  Are the newly added limitations for the third wager being for a third outcome mutually exclusive to the first outcome and determining a portion of the third wager for a third outcome to accept based on cumulative risk improving the computer’s processing speed or computing power?  The claim, as highlighted above, merely recites abstract rules/steps, that appear to be novel, but abstract, none-the-less, for accepting and resolving wagers based on balancing of risk.  Furthermore, when considering the Applicant’s remarks the Examiner has looked to the Applicant’s specification for teachings as to why the inventive concept of determining the amount of risk of accepting non-mutually exclusive wagers was conceived and if the claimed invention provides any improvement to the functioning of a computer or to any other technology.  For example, there is no such mention of how determining the amount of risk of accepting non-mutually exclusive wagers is an improvement to technology.  Rather this appears to be a change in the steps/rules for balancing risk, which occurs as executed by a processor.  This is only further supported by the Applicant’s specification, for example, “[f]or example, such interaction may include linking one business model to another business model” and “[s]uch interaction may be provided to enhance the flexibility or desirability of the process”. (See Para. 62 of Applicant’s published specification)  Thus, according to the specification, a modification of rules for a wagering arrangement, including accepting and resolving wagers based on balancing of risk does not appear to be an improvement to the functioning of a computer or to any other technology but an improvement to the underlying business model of risk assessment in order to achieve business solutions and/or remain profitable.  Which is clearly using a computer as a tool to execute said business model.
In sum, the newly amended claims do not include any additional elements, considered individually and in combination, that integrate the judicial exception into a practical application. Consequently, the claims are directed to the judicial exception.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715